Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
In response to the amendment filed 6/2/2022, claims 2, 5, 6, 9, 12, 13, 16, 19, and 20 are cancelled, and claims 1, 3, 7, 8, 10, 14, 15, 17, and 21 have been amended. Claims 1, 3, 4, 7, 8, 10, 11, 14, 15, 17, 18, and 21 are pending and under examination.
Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive.
Regarding the argument that the “support [for the priority] can be found at least in paragraphs 172-181 and the claims of U.S. Application 13/739,904,”1 Examiner respectfully disagrees. First, the cited “U.S. Application 13/739,904” appears to be a typo of U.S. Application 13/739,504. Second, Examiner respectfully submits that Applicant refers to wrong application. That is, the lack of support for the benefit of priority is asserted to its parent application 13/401,146, and not the 13/739,504. Third, Examiner finds the asserted support, i.e. paragraphs 172-181, does not exist in the application 13/401,146. Simply, the specification of the application 13/401,146 ends in paragraph 108. Therefore, Application No. 13/401,146, fails to provide adequate support.
Regarding the argument that the “communication device” and “training module” is not a generic placeholder or functional language because they are described with sufficient specificity2, Examiner respectfully disagrees. MPEP lists the terms “device” and “module”, inter alia, as generic placeholder. MPEP 2181(I)(A). A generic placeholder (e.g., "mechanism," "element," "member") coupled with a function may invoke 35 U.S.C. 112(f) when it is preceded by a non-structural modifier that does not have any generally understood structural meaning in the art (e.g., "colorant selection mechanism," "lever moving element," or "movable link member"). MPEP 2181(I)(C). Therefore, non-structural modifiers, i.e. “communication” and “training,” do not further provide a sufficiently definite meaning as the name for structure. MPEP 2181(I)(A) (“the standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.") Although Applicant provides paragraphs illustrating some examples of the “communication device” or “training module,” Specification also illustrates the examples as an option by citing “may”. Further, the examples themselves are broadly described, ex. “other device capable of providing communications between users” (Spec. ¶ 0040), which do not provide the sufficiently definite meaning as the name for structure. Therefore, the terms “communication device” and “training module” are interpreted under 35 USC 112(f) or 35 USC 112, sixth paragraph. 
In response to the argument that claims do not pass the step 2A, prong 1 of the Alice test because claim explicitly recites “handheld device” or “radio base station,”3 it is respectfully disagreed. Claim explicitly recites the claimed “monitoring”, “determining” steps, which can be surely performed by human activities or mentally. Even when considered as a whole, merely reciting generic computer to perform human performable steps does not transform the abstract idea into practical application. For instance, the Specification discloses generic computer devices4 without disclosing any technological improvement to the computer devices such as system, device, handheld device or radio base station. 
In response to the argument that claim as a whole integrates the abstract idea into practical application because of its specific, technical manner which is an advancement over any cited art5, it is respectfully disagreed. Applicant appears to argue that novelty over the prior art renders the claim patent eligible. However, as made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." MPEP 2106.05(I). Further, simply issuing a voice command, ex. simply saying “no” to receive a training, is surely performable by human. In short, Examiner respectfully submits that claims are written broadly to encompass human performable activities or mental processes. Examiner kindly invites Applicant to initiate an interview for any 101 related questions.
Applicant’s other arguments6 with respect to claim(s) 1, 3, 4, 7, 8, 10, 11, 14, 15, 17, 18, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 12- as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/401,146, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. In particular, the original disclosure of the ‘146 application fails to provide written description support for the claimed limitation “determining a user associated with said first communication device is experiencing an issue with a feature of said first communication device; and sending an invitation for a training module from said computer system to said first communication device, wherein said training module is for use by said user in conjunction with said first communication device.” For instance, the ‘146 fails to provide description illustrated in FIG. 14 and ¶¶0174-0183 of the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication device”, and “training module” in claims 1-21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 7, 8, 10, 11, 14, 15, 17, 18, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the newly added limitation “determining … from at least one of button presses and voice commands … that said user is experiencing an issue with a feature of said first communication device,” which lacks written description support. Applicant asserts that paragraphs 164-183 support the amendment. Applicant Response filed 6/2/2022, p. 9. Relevant parts are reproduced below with highlights.
[00167]   At 1306, a status of the user is determined wherein the status comprises a readiness of the user, at the computer system, based on the supplemental information and information sent from the first communication device to the second communication device. For example, the user may indicate to the computer system the status of the user. The user may indicate that she is available for training, or may indicate that she is engaged, unavailable, or busy and should not receive a training module. The user may manually indicate this status by pressing buttons on the first communication device or by issuing voice commands to the device.
[00171]   The training module may be described as an instructional audio stream, or audio "infomercials," so that associates, supervisors managers or other users can learn more about products, culture or brand identity. This training information can be distributed based on priority and user location. For example a non-urgent product snippet might only play when an employee enters the break room or the stock room. A priority message might play whenever the employee is not "engaged" with a shopper. Another way training "podcasts" can be heard is by the employee requesting a training stream via speech command. In this case, the employee can hear the stream in the background while going about her business and can suspend the training any time by pressing the "engaged" button.
[00172]   The use of the training module may be described as a virtual training room where detailed information can be delivered upon command. A button action such as engaged/interrupt would suspend training if shoppers need assistance or a task needs concentration.
Spec. ¶¶0167, 0171, 0172. 
The cited portions, at best, describe the use of button presses and voice commands to determine the readiness of receiving a training but does not provide any written description support to determine that said user is experiencing an issue with a feature of said first communication device as required by claims. For similar reasons, claims 8 and 15, and dependent claims thereof are rejected as well.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 7, 8, 10, 11, 14, 15, 17, 18, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) without significantly more. 
[STEP 1] The claim recites at least one step or structure. Thus, the claim is to a process or product, which is one of the statutory categories of invention (Step 1: YES).
[STEP2A PRONG I] The claim(s) 1, 8 and 15 recite(s):
monitoring, by a computer system, at least one communication signal of a plurality of communication signals between a first communication device and a second communication device, wherein said second communication device comprises a radio base station coupled with said computer system, wherein said first communication device comprises a handheld device, and wherein a characteristic of said at least one communication signal corresponds to an audible source; 
determining, by the computer system based on said monitoring, from at least one of button presses and voice commands7 issued to the first communication device by a user who is associated with said first communication device that said user is experiencing an issue with a feature of said first communication device; 
sending, by said computer system in anticipation of a need of said user for technical support for said issue, an invitation for a training module from said computer system to said first communication device, wherein said training module is for use by said user in conjunction with said first communication device, and wherein said training module comprises a corrective action said user can take to resolve said issue; and
in response to receiving by said computer system an acceptance by said user of said invitation, sending, by said computer system, said training module to said first communication device, wherein said training module comprises audio content played using said first communication device, such that field support is reduced by resolving said issue before said user tries to make contact for said field support.
The non-highlighted limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation between people but for the recitation of generic computer components. That is, other than reciting “computer system,” “device,” “handheld device,” and “radio base station,” 8 nothing in the claim element precludes the step from practically being performed between people. For example, but for the recited language, the step in the context of this claim encompasses monitoring a first person’s conversation to a second person, and identifying a training needs and asking for the training.
If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “Organization of Human Activity” grouping of abstract ideas.
Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
[STEP2A PRONG II] This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – “computer system,” “device,” “handheld device,” and “radio base station.”
The – “computer system,” “device,” “handheld device,” and “radio base station” in the aforementioned steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. (Step 2A: YES).
[STEP2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. 
As noted previously, the claim as a whole merely describes how to generally “apply” the aforementioned concept in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
The claim is not patent eligible. (Step 2B: NO).
Claim(s) 3, 4, 7, 10, 11, 14, 17, 18, and 21 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim does not recites the additional limitations. It is noted that claims 7, 14 and 21 recite “video; text; and a combination of video and text,” which merely refers to “text” information under the broadest reasonable interpretation. Those textual information can be surely presented with pen and paper and not considered as additional limitations. Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 4, 7, 8, 10, 11, 14, 15, 17, 18, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sadeh-Koniecpol et al (U.S. Patent Application Publication 2012/0258437), hereinafter Sadeh in view of Gregoire et al (U.S. Patent Application Publication 2010/0266994), hereinafter Gregoire.
Regarding claims 1, 8 and 15, Sadeh discloses a method/medium/platform for monitoring communications in an observation platform (Abstract), comprising: 
monitoring, by a computer system, at least one communication signal of a plurality of communication signals between a first communication device and a second communication device (160 in FIG. 4), 
wherein said second communication device comprises a radio base station coupled with said computer system (1010 in FIG. 3 coupled to communication network 1009 in FIG. 3; ¶0047: “Devices may be connected to the network either through a physical hardwire connection or through wireless technology such as 802.11 WiFi, Bluetooth, NFC, or GSM/CDMA/LTE cellular networks, or through other communication methods or systems.”), wherein said first communication device comprises a handheld device (1002-1007 in FIG. 3; ¶0021: “smart phone, tablet or other devices, including mobile or pervasive computing devices or appliances.”), and
wherein a characteristic of said at least one communication signal corresponds to an audible source (¶0031: “For example, sensed data may include responses received by the user from people, organisms, objects, surrounding elements or other entities with whom the user interacts, whether directly or indirectly.”; ¶0042: “devices capable of sensing relevant elements of a user's activities, behavior and more general context such as … smartphones 1007”); 
determining, by the computer system based on said monitoring, from input data issued to the first communication device by a user who is associated with said first communication device that said user is experiencing an issue with a feature of said first communication device (170 in FIG. 4; ¶0054: “The Policy Manager 7 applies training needs models 6 to determine which training interventions to push to the user and, when relevant, how to prioritize these training interventions.”); 
sending, by said computer system in anticipation of a need of said user for technical support for said issue, an invitation for a training module from said computer system to said first communication device, wherein said training module is for use by said user in conjunction with said first communication device (180 in FIG. 4; ¶0057: “recommendations for further training of the user”; FIG. 9 illustrates some of tech support needs – Training Need Covered such as “Infect Computer With a Virus,” “Have Phone Stolen,” or “Bluetooth Attach”;) , and 
wherein said training module comprises a corrective action said user can take to resolve said issue (“Training Need Covered” in FIG. 9); and 
in response to receiving by said computer system an acceptance by said user of said invitation, sending, by said computer system, said training module to said first communication device, wherein said training module comprises audio content played using said first communication device, such that field support is reduced by resolving said issue before said user tries to make contact for said field support (¶0059: “Response data may include whether the user experiences the training”).
Sadeh does not explicitly disclose that the input data comprises at least one of button presses and voice commands. 
Gregoire teaches motion platform for a simulation and training system (Abstract) comprising the input data comprises button presses (¶0135, “press the ‘pause’ button”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention in Sadeh by adding the button press features as taught in Gregoire in order to “select the training” needed for the students (¶0135 of Gregoire).

Regarding claims 3, 10 and 17, Sadeh further discloses that said issue is a determination that said user is under-utilizing a feature of said first communication device (¶0035: “how often and when that user was exposed to training modules.”)

Regarding claims 4, 11 and 18, Sadeh further discloses that said issue is a determination that said user is repeatedly issuing a command to said first communication device (3010 Threshold Level in FIG. 7; ¶0063: “An embodiment of a partial training needs model 6 based on simple threshold levels is illustrated in FIG. 7.  For instance, a user who reads email from his smartphone is identified as being at a high risk of falling for a phishing attack in that embodiment.”).

Regarding claims 7, 14 and 21, Sadeh further discloses that said training module comprises content selected from the group of content consisting of: video; text; and a combination of video and text (¶0058: “Training interventions may come in many different formats, ranging from video and audio content, to cartoons, alerts (e.g. alarms, flashing lights), training interventions involving personnel (e.g. a phone call from the boss of a user, a training session with a certified instructor, a conversation with the parent of a user, a session with a dietician), or any combination of the above or any other relevant format by which training content may be delivered to a user.”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s Response filed 6/2/2022, p. 9.
        2 Applicant’s Response filed 6/2/2022, pp. 10-11.
        3 Applicant Response filed 6/2/2022, pp. 12-13. 
        4 Examiner construes the term “radio base station” is merely a generic computer capable of networking in light of the Specification. See Spec. ¶0044, “Radio base station may simply be a component of computer 120 or may be a standalone device that is coupled with, connect to, or otherwise associated with computer 120.”
        5 Applicant Response filed 6/2/2022, pp. 13-14. 
        6 Applicant Response filed 6/2/2022, pp. 15-17.
        7 Examiner construes “voice command” is human performable activity, such as verbal communication.
        8 Examiner construes the term “radio base station” is merely a generic computer capable of networking in light of the Specification. See Spec. ¶0044, “Radio base station may simply be a component of computer 120 or may be a standalone device that is coupled with, connect to, or otherwise associated with computer 120.”